United States Court of Appeals
                                                                     Fifth Circuit
                                                                    F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                      March 26, 2007

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                             No. 06-60632
                           Summary Calendar


MEI HUA CHEN,

                                          Petitioner,

versus

ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL

                                          Respondent.

                          --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                         (BIA No. A98 880 761)
                          --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Petitioner Mei Hua Chen seeks review of an order of the Board

of Immigration Appeals (BIA) that denied her motion to reopen

removal proceedings.      In April 2005, an Immigration Judge (IJ)

ordered Chen removed in absentia.         In March 2006, after two prior

motions to reopen had been denied, Chen filed her third motion to

reopen.    The    BIA   denied   Chen’s    third   motion   to    reopen     as

numerically barred pursuant to 8 C.F.R. § 1003.2(c)(2) and also

noted that, even if the motion were not number barred, it would be

denied for failing to establish a claim of ineffective assistance

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
of counsel.   Chen argues that the BIA erred in finding that she had

not established a claim of ineffective assistance of counsel and

that, as a result, the BIA abused its discretion in finding her

motion numerically barred.

     As Chen previously filed two other motions to reopen, her

third motion to reopen was barred by the numerical limitation set

forth in § 1003.2(c)(2), which permits only one motion to reopen.

The BIA did not abuse its discretion in denying Chen’s motion to

reopen.    See Lara v. Trominski, 216 F.3d 487, 496 (5th Cir. 2000).

Furthermore, we agree with the BIA’s observation regarding Chen’s

failure to establish a viable claim of ineffective assistance of

counsel.    Chen’s petition for review is

DENIED.




                                  2